Citation Nr: 1738947	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June
2008 rating decision by a Department of Veterans Affairs (VA) Regional Office
(RO), which, in pertinent part, denied entitlement to service connection for a right knee disorder.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

Most recently, in July 2014, the Board remanded this claim, with the claims of entitlement to service connection for bilateral hearing loss and tinnitus, for additional development.  By a January 2017 decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus.  Thus, the only issue before the Board is entitlement to service connection for a right knee disorder. 


FINDING OF FACT

A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge. 


CONCLUSION OF LAW

The requirements for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a March 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was also provided a VA examination in September 2012 and an addendum opinion was obtained in December 2016.  In this regard, the Board finds that the VA examiners offered an etiological opinion sufficient to decide the instant claim as they based their conclusion on a review of the record, an interview with the Veteran, and a full examination.   Moreover, they offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.   Therefore, the Board finds that the opinions to be adequate in order to adjudicate the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

The Board notes that, in the May 2017 Informal Hearing Presentation, the Veteran's representative appears to argue that the etiology opinion of record is inadequate as two internet articles identified one of the causes of patellofemoral pain as an injury or found that it patellofemoral syndrome was associated with injury.  Notably, the December 2012 VA examiner reasoned that the Veteran's current right knee patellofemoral pain syndrome was of minimal severity, that there was no such diagnosis documented during service and found that it was the result of post-service orthopedic stresses and the normal progression of time and age.  The September 2012 VA examiner reasoned that there was no clinical evidence to suggest that there was anything other than a right knee laceration during service, that there was no documentation to suggest that there was chronic sequelae after service or recently after service and there was no documentation to link the Veteran's recent knee pain to the past acute injury.  Thus, both VA examiners considered the Veteran's in-service knee injury when rendering their opinions.  Thus, the arguments of the Veteran's representative are without merit.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran was asked to furnish private treatment records or an authorization to allow VA to obtain private treatment records in an August 2014 letter.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2014 remand directives, and no further action in this regard is necessary. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  The Veteran's right knee disorder has not been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.          § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that he has a right knee disorder due to his military service.  During the July 2011 Board hearing, he testified that he injured his right knee during service in a motor vehicle accident.  According to the Veteran, he continued to experience right knee pain despite receiving initial treatment for his injury, he had been told that he had arthritis in the right knee during treatment after service, and he has experienced right knee symptomatology following his discharge from active duty service.  

The Veteran's service treatment records show that he was involved in a motor
vehicle accident in December 1983, after which he reported having right knee pain and was treated for a laceration, abrasion, and contusion of the right knee.  Also, his service treatment record demonstrate that the Veteran reported having right knee pain for two weeks in April 1984, after playing basketball, and the examiner noted his history of a right knee injury.  The Veteran's September 1985 separation Report of Medical Examination is negative for a diagnosed right knee disorder, and his Report of Medical History dated at that time is negative for complaints of a right knee disorder or symptoms.

Associated with the claims file is an August 2001 VA psychiatric treatment record which shows the Veteran's report of a history of right knee arthritis.  In March 2005, the Veteran denied musculoskeletal complaints during VA treatment.  A July 2007 VA treatment record shows that the Veteran was diagnosed with likely osteoarthritis of the right knee.  In October 2011, the Veteran denied musculoskeletal complaints during VA treatment.  

On VA examination in September 2012, the Veteran underwent X-ray examination revealing minimal vascular calcification posterior, minimal spurring in the superior and posterior patellar margin, without effusion, fracture, or subluxation, with borderline narrowing suggested, and normal overall bone density, diagnosed as minimal changes, probably normal.  However, the examiner diagnosed the Veteran with osteoarthritis of the right knee.  The examiner opined that it was less likely that the Veteran's right knee disorder is etiologically related to service.  The examiner recited the Veteran's pertinent medical history, noting his description of his in-service right knee injury and resultant symptoms, and reported that it takes at least four-to-six weeks to heal a fracture and there was no record of the Veteran being treated in-service for a fracture, as there was no follow-up for his knee injury or X-ray examination taken or ordered, or evidence to suggest that anything other than a laceration to the right knee had occurred.  The examiner noted that the next in-service instance wherein the Veteran reported right knee pain resulted in a normal right knee examination.  The examiner concluded that there was no documentation to link the Veteran's current knee pain to the past acute injury, that there was no documentation suggesting that there were any chronic sequelae during his service or recently thereafter.

X-ray examination during a December 2016 VA examination revealed no arthropathy, with bony structures and soft tissues normal.  The examiner specifically reported that while one could find a very minor, possible, abnormality on X-ray examination in September 2012, such was probably normal and X-ray evidence in December 2016 did not reveal arthritis of the right knee.  The Veteran was diagnosed with no significant radiographic abnormality, and patellofemoral pain syndrome of the right knee.  The examiner, recited the Veteran's pertinent medical history, including his assertion of treatment for his right knee in the early 1990's and his assertion that he had been told that he had arthritis.  The examiner opined that the Veteran's right knee disorder, is patellofemoral pain syndrome, was less likely related to service, as the syndrome is of minimal severity, and is in the left knee as well, and there was no such diagnosis documented during service, and that such is the result of post-service orthopedic stresses and by the normal progression of time and age.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in September 1986.  In this case, the clinical evidence reveals a diagnosis of likely osteoarthritis of the right knee in a July 2007 VA treatment note and a diagnosis of right knee osteoarthritis in September 2012.  The Board also notes that the December 2016 VA examiner found that there was no X-ray evidence of arthritis.  As such, presumptive service connection is not warranted for arthritis.   38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  While the evidence of record shows that the Veteran has a currently diagnosed right knee disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the September 2012 VA opinion and December 2016 VA addendum opinion that there was no record of the Veteran being treated in-service for a fracture, that the next in-service instance where the Veteran reported right knee pain resulted in an normal right knee examination, that his patellofemoral pain syndrome was of minimal severity and that his current right knee condition was the result of post-service orthopedic stresses and the normal progression of time and age.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. No contrary medical opinion is of record. 

The Board has also considered the Veteran's lay assertions that his right knee disorder is related to his in-service right knee injury and finds such a question to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran possesses the requisite skill, training, or experience to determine that his current disorder is indeed arthritis or that it is related to his in-service right knee injury.  His lay statements in this regard are not competent and lack probative value.  In addition, his lay opinions are outweighed by those of the VA examiners, as they do not have a similar medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board has considered the assertion of the Veteran's representative, in his May 2017 Informal Hearing Presentation, that medical literature indicated that while doctors do not know what causes patellofemoral pain syndrome, such has been associated with injury.  No articles or opinions were included with the Appellant's Brief.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the representative's assertion, based on his internet research, was not accompanied by the opinion of a medical expert diagnosing the Veteran with any right knee disorder that was related to his in-service injury.  Thus, the assertion is not specific to the facts and medical history presented in his case and is thereby insufficient to establish the required etiological relationship.

In sum, the Veteran's claim of entitlement to service connection for a right knee disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
K OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


